Citation Nr: 0803493	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2. Entitlement to a rating in excess of 20 percent for a 
lower back disability.


REPRESENTATION

Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran retired from active military service in 1975 with 
more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.


FINDINGS OF FACT

1.  Even with pain, the veteran demonstrated at least 45 
degrees of forward flexion each time the range of his lower 
back motion was tested.

2.  The evidence fails to show that the veteran was ever 
prescribed bed rest to treat his back pain.

3.  The evidence fails to show that the veteran has any 
neurological disability associated with his lower back 
disability.

4.  The veteran has demonstrated at least 80 degrees of right 
knee flexion before pain began, and knee extension was 
limited to 10 degrees.

5.  No objective evidence of right knee instability has been 
presented.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2007).

2.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, DCs 5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).



Back

The veteran is currently assigned a 20 percent rating for 
degenerative joint disease of the lumbar spine under DC 5242.  
In November 2003, the veteran's claim for an increase was 
received.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  A 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; when the combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; when there is muscle spasm, guarding, or 
localized tenderness that does not result in an abnormal gait 
or abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  A rating in 
excess of 40 percent requires the presence of unfavorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

The veteran underwent a VA examination in December 2003 at 
which he had only 5 degrees of extension, but he had 70 
degrees of forward flexion, he had lateral flexion to 25 
degrees to both the left and right, and he had rotation to 30 
degrees.  The veteran had no palpable tenderness throughout 
the veteran's back. 

At a VA examination in March 2005, the veteran underwent a VA 
examination at which no palpable spasms were detected.  The 
veteran had forward flexion from 0 to 60 degrees, with 
significant discomfort from 45 to 60 degrees.  

At a VA examination in April 2007, the veteran demonstrated 
50 degrees of forward flexion upon repetitive motion; and 
there was no pain on motion and no additional limitation with 
repetitive motion testing.  

As such, while the veteran showed limitation of motion in his 
lumbar spine, which was sufficient to merit a 20 percent 
rating, at no time during the course of his appeal did the 
veteran show limitation of forward flexion which was less 
than 30 degrees.  

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, as noted above, at the veteran's VA 
examination in April 2007 no pain was noted on motion and no 
additional limitation was seen with repetitive motion 
testing.  As such, an additional rating is not warranted 
based on functional loss.  

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  

At his examination in December 2003, the veteran complained 
that he had some radiating pain into his right lower 
extremity, but no neurological deficits in the veteran's 
lower extremities were found at the examination.  

At his examination in March 2005, the veteran denied any 
bowel or bladder dysfunction.  The veteran's peripheral 
pulses were palpable bilaterally and equal with good 
capillary refill.  Deep tendon reflexes were +3/4 and equal 
bilaterally for the patella.  Achilles was +2/4 on the left 
and 0 on the right.  Strength testing was equal bilaterally 
in the lower extremities, but the veteran was noted to 
grimace with any strength testing on the right lower leg.  

At the veteran's examination in April 2007 no focal strength 
deficits were noted, the veteran's reflexes and sensation 
were intact in his lower extremities, and supine straight leg 
raises were negative for radicular pain.

While the veteran has periodically complained of radiating 
pain, the objective medical evidence has failed to show any 
neurologic deficits at any of his three VA examinations.  As 
such, an additional rating is not warranted on account of 
neurological manifestations.

Additionally, the rating criteria authorize ratings in excess 
of 20 percent for intervertebral disc syndrome (IVDS).  IVDS 
is rated based on incapacitating episodes (periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician).  A 20 percent rating is assigned when 
incapacitating episodes have a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; and a 
40 percent rating is assigned when incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

At his March 2005 examination, the veteran complained that he 
had three to four severe episodes each year that were 
virtually incapacitating.  However, the veteran's claims file 
is void of any prescribed bed rest.  Therefore, a rating in 
excess of 20 percent is not available based on incapacitating 
episodes of intervertebral disc syndrome.

The veteran's claims file is void of any VA treatment records 
regarding his back disability, and the veteran indicated at 
his most recent examination that he did not recall getting 
any back treatment in the past year.

As such, the evidence fails to show that a rating in excess 
of 20 percent is warranted with regard to the veteran's lower 
back disability, and the veteran's claim is therefore denied.  

Right Knee

The veteran is currently assigned a 10 percent rating for 
chondromalacia of the right knee patella under DC 5260.  
Under DC 5260, a 10 percent rating is assigned when flexion 
of the knee is limited to 45 degrees; a 20 percent rating is 
assigned when flexion is limited to 30 degrees; and a 30 
percent rating is assigned when flexion is limited to 60 
degrees.  Alternatively, under 38 C.F.R. § 4.71a DC 5261, a 
10 percent rating is assigned when extension of the knee is 
limited to 10 degrees; a 20 percent rating is assigned when 
extension is limited to 15 degrees; and a 30 percent rating 
is assigned when extension is limited to 20 degrees.

The standardized range of motion for the knee is flexion to 
140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  

The veteran underwent a VA examination in December 2003 at 
which he complained of pain with climbing stairs and 
squatting.  The examiner indicated that the veteran had a 
range of motion from 0-140 degrees which was noted to be 
exceptional.

The veteran underwent a second VA examination in March 2005 
at which he had flexion in his right knee to 110 degrees; 
with significant discomfort from 80 to 110 degrees.  The 
examiner indicated that the veteran had lost 10 degrees of 
extension. 

At a third VA examination in April 2007, the veteran had 
motion in his right knee of 0-135 degrees with repetitive 
motion testing.  The veteran had pain with motion, but there 
was no additional loss of motion as a result of it.

As such, the objective evidence fails to show a compensable 
loss of flexion.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  
However, at the veteran's examination in March 2005, 
discomfort on range of motion testing began at 80 degrees 
which greatly exceeds the range of motion which would warrant 
compensable rating.  Similarly at his VA examination in 2007, 
the examiner found that while the veteran had some pain on 
motion, he did not lose motion as a result of it.  As such, a 
rating in excess of 10 percent is not warranted based on 
limitation of flexion. 

The veteran also was shown to have 10 degrees of extension 
loss.  However, this only merits a 10 percent rating, and the 
evidence failed to show any additional functional limitation 
on testing of extension.  See Deluca v. Brown, 8 Vet. App. 
202.

Thus, a rating in excess of 10 percent is not warranted based 
on limitation of motion.

In addition to ratings based on limitation of motion, ratings 
of the knee may also be based on instability of the knee.  
Under 38 C.F.R. § 4.71a, DC 5257, 10, 20, and 30 percent 
ratings are assigned depending on whether any recurrent knee 
subluxation or lateral knee instability is slight, moderate, 
or severe, respectively.  

At VA examination in December 2003 the veteran was noted to 
use a cane to assist with ambulation.  Nevertheless, the 
examiner found no instability or lag with regard to the 
veteran's right knee.

At the VA examination in 2005, it was noted that the 
veteran's knee would occasionally stiffen, but would not lock 
up and it did not seem to come out of place.  The veteran did 
wear a brace, but he indicated that he wore it to prevent his 
leg from twisting.  The veteran continued to use a cane for 
walking, but there was no indication that the veteran had any 
right knee instability.  

At the April 2007 examination, no ligamentous laxity was 
detected.

Although the veteran complains of instability, there is no 
objective medical evidence noting either subluxation or 
lateral instability in the veteran's right knee.  While the 
veteran wears a knee brace, he indicated in 2005 that he did 
so to prevent his knee from twisting.  Furthermore, at the 
veteran's last VA examination, no ligamentous laxity was 
detected.  Based on the above medical evidence, an additional 
rating under DC 5257 is not warranted.

Under DC 5003, degenerative arthritis that has been 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  It further states that 
when the limitation of motion is noncompensable under the 
code, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, DC 5003.  However, a rating in excess of 10 percent 
will not be assigned absent a showing of the requisite amount 
of limited motion.

X-rays of the veteran's right knee in January 2003 showed 
mild degenerative joint disease in the right age.  However, 
as the veteran is already receiving a 10 percent rating based 
on limitation of motion, an additional 10 percent rating is 
not warranted based on the presence of arthritis.

In May 2005, the veteran's private doctor since 2001, Dr. T., 
wrote a letter indicating that the veteran had chronic knee 
pain that had worsened with time, and indicated that a MRI of 
the knee showed a potential meniscus tear.  She indicated 
that the veteran pain prevented him from mowing his lawn or 
doing yard work.  However, Dr. T. did not indicate that the 
veteran had lost significant range of motion in his right 
knee, nor did she suggest that the veteran's knee was 
unstable.  

As such, a rating in excess of the 10 percent that is already 
assigned is not warranted; and the veteran's claim is 
therefore denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by letters 
dated in January 2004 and April 2005, which informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  Furthermore, the veteran indicated 
in December 2006 that he had no additional evidence to 
substantiate his claim.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating in excess of 20 percent for a lower back disability 
is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


